OFFICE       OF THE AmORNEY             GENERAL         OF TEXAS
                              AUSTIN



Hon.     Rotas 2.   Burke,    Sr.
County Attorney               +,-..   ,.,.._,_- . ,-.
Golind     CountJr

Dear Slrr




               Your request f



                                                        01)written by




                                      ur attention to thr
                                    (Iopinion rhloh tides,
                                    0 not r&e    in a aity
                                    itaB or more amI who
                                    entg-onr years aubeo-
                                    1998 and prior to the
                                     is not required to
                               Ion oertifioateto be QUali-
                             n euoh eleotion.'
                n an elsotion contest ln this oounty,
         the DlstriotJudge, Pk. a, I3.Pool rulsb that
         any one who has reaohed the age oi twenty-
         one must hare an exemptIon orrtifloateto
         vote in any eleotlon even though ho beoame
         of a&e subaequcmtto January 31. If 1s my
Eon. Ross E. Burke, sr.,   Pam   2


     un3.eretant¶Ingthatthe utile zuling htie been
     given by other DietrIot Court&
            Tkm In order to give the peram who
     ~111 be Wenty-one after Jsnue 31, 1940
     a ohanoe to aast a leg81 vote,7 would rrgpw-
     oiate your opinion In the mtter amI I will
     advlse   the Tax Colleotor aooordl~ly.

          whe popul4tlon of oallad county at the
     laot Pedeml Comma wao 10,095, and hava no
     city of more than S,O"O.w
          Aa w0 uaderstsndyam Inquiry, you desire to
know whether or not pereone who wI3.lbe twenty-one years
old after January 31, 1940 am required to have an amp-
tion onrtifloats to be Atha     to vote in an eleotion
during the year 1940.
          We quote   from the aaee of Clark   VFJ. Stuhba, X31
3172nd 663, a8   r0imm
          *Appellee ohellsnged the vote8    of Iloll
     Rose ForrIeey, Jeff Eyer, Ullle Gibson
     rpilbur"e~I~:,,~~,~frb~~h~~~:~             &km
     BmxlBaxlel,
     burn, baoause eaoh o'rthom'beeam     21 pars
     of aga after Sanuary, 1858, and prior to Nommber
     8, 193& end under the #~ernl~ etetute, thare-
     fore, they were not entitled to vote without
     an exmption oertlfiaete. Art. 2968a, Vernon*n
     Ann. xva Et., hots of 1935, 44th L82. p. 686,
     Chap. 292; Sea. 1, provide8 thr:teach of the
     votora In queetion was mquirod to ohtn?n an exe-p-
     tion oartZtioata bsforc he or ehe would be en-
     tit1W! to vota. ?feIthercf thet,obtained euoh
     0 osrtlfleate. The ett:tuteIs mm?atory and
     these voters wore not qualliied to Vote at the
     election, ana the trial oourt oorreotly erolucml
     sll of suoh votea. Appellant oontenda, hoommr,
     thr.toinae tha aaptfcn to Art. 29iWe QM not
     epeniflcallyBeflneH,hevoter8 to whom the exarspt!Ion
     clause relt?t&dor re-0icrred,  thrit5.tws~i~ unconstf-
     tutlonal. Tiia ff3en oleotlon content. Tt ie
Ron.


       not a ololl suit, uti the constltutlonollty
       ot thrastatute osnnot be attaaisedIn this
       sort of proaeetllng.   'i'hls
                                   oowt hold In
       Trirmler V. Corl.ton,26646. ;:.253, 2?m, thnt
       ~jurisdiotlonIn election oonteata la limit-
       ad to much mttern as tend to shcw that the
       ~~leatianWgwu~ not properly orderud or Pair-
       ly conducted,   euoh aa the faf1u.m to &ve
       notloo of the tllas and plaoe wham the eleo-
       tion In to ba he18 or tbrttillegal votes
       were onet fheraaf,,  or saw other mntta
       that would Impeaah the fairness of the re-
       arr1t.**3Qssel 0. &anklin (Tex. cfv. ~pp.1,
       183 6. K. 103) &Glll v. &wIs (33x. CD?.
       App.), 283 S. v;.328."'
          On Eay 26, lRS0, In ooaferenaeopinion Xo. 2980,
tbls departmentheld:
             'All persons rho reside either In a
       elty of ten thousand Inhabitantsor nors
       or who 60 not reside in a olty oi ten thou-
       ssnd Inhobltantsor mre who baocmm 21 yqara .
       of age alter January Slst and be0ors any
       eleotion In this St:?te is imitiea to vote
       In aair! eleotion p-ovied esid  person corn-.
       plies x~ithArtials 2068 and .?069with refer-.
       enoc tc the obtaining of an sxezzptlon oerti-
       tlaote.
            *A parson may mtlolpnte his birthday
       in order to obtain en oxam?ptIonocrttfluate
       to vote in any eleotlon In this ktate.
              w~~rt:olo29tlQla not rapeelcldby tip1
       I aatlon by Art:ole 29435(a).
            *A pcr:;onwho aesidea In a city of two
       thcumnd inhabitantswe who baccizae21 yenre
       or wgs in April 1933 may vote in the &iLy prI-
       axtrylnS0 even thou& S&Jhem not obtsinad an
       erm~tian certlrlowteprior to February 1,
       1936."
             t'ir,
                believe that oonfaren~e opinion TO. 2%IsD,
supra, oorrsotly oonatrues the law relrrtlnq:  to the qua%-
tlon subuittsd    in ynur Znquirg rindrelctad qwntlnns, and
                                                         _-
                                                              4x2




ior ycmr convenlenoem    enolose a oopy of this opinion.
            In pien of the Soregoin@ authorities,you are
respeotfullpadvised that it 1s the opinion of this
department that 811 pemonr who do not reride in a oity
of ten thounend inhabitantsor more and who be~ce~ twenty-
one ymara of age titer Jenuary 31, 1980, my vote in anp
elaotion held In thle State provided they oc~ply with the
term of krtslole  2968a, with reTerenos to obtcrlning   oxamp-
tion oertifi0ote   on or beforo the 3lst day 0r January   ln
thheyear in whloh he deairos to ooto, ngardleao of the
time when suoh lndivlduelmay beuome twenty-one yearn of
a@, the only requlsilie   beln~that said pernon mut bs
twenty-one at the tlm he lxeeents hlmmlf at the pm
to vote, and not otharwlse dirqualltled80 vote under the
Constitutionand law of thla St&e.
           Trusting that the fore~oi~ answera your inquiry,
wo mlrin
                                     Very truly your8
                               QTW??iEY GEIWGZ. Of 'FEXAS